Name: 2005/128/EC: Commission Decision of 14 February 2005 granting Italy a partial derogation on the submission of data on the landings of fishery products in Member States (notified under document number C(2005) 322)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  economic analysis;  Europe;  European Union law
 Date Published: 2005-10-18; 2005-02-15

 15.2.2005 EN Official Journal of the European Union L 43/27 COMMISSION DECISION of 14 February 2005 granting Italy a partial derogation on the submission of data on the landings of fishery products in Member States (notified under document number C(2005) 322) (Only the Italian text is authentic) (2005/128/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1382/91 of 21 May 1991 on the submission of data on the landings of fishery products in Member States (1), and in particular Article 5(4) and (5) thereof, Whereas: (1) The collection of data on the landings of fishery products by Italian coastal vessels as laid down in Regulation (EEC) No 1382/91 imposes a very heavy workload on the national authorities. (2) The increased use of sampling techniques would significantly reduce this workload and has been demonstrated by the Italian authorities to significantly increase the quality of the resultant data. (3) The level of sampling envisaged in this proposed technique exceeds the limit of 10 % by weight of the fishery products provided for in Article 1 of Regulation (EEC) No 1382/91. (4) In accordance with Article 5(4) of Regulation (EEC) No 1382/91, in cases where the inclusion of a particular sector of the fisheries of a Member State would cause difficulties to the national authorities incommensurate with the importance of that sector, the Commission may grant a derogation permitting such a Member State to exclude data for that sector from the national data submissions. (5) Italy should be authorised to employ sampling techniques to estimate more than the 10 % maximum by weight of fishery products landed on condition that resultant estimates of the total weight of landings are of at least an equivalent standard of reliability. (6) In accordance with Article 5(5) of Regulation (EEC) No 1382/91, this derogation shall be granted for a maximum of three years. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, set up by Council Decision 72/279/EEC (2), HAS ADOPTED THIS DECISION: Article 1 Italy is authorised to employ sampling techniques to estimate more than the 10 % maximum by weight of fishery products landed in the reference month foreseen in Article 1 of Regulation (EEC) No 1382/91. Article 2 This authorisation shall end on 31 December 2006. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 14 February 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 133, 28.5.1991, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 179, 7.8.1972, p. 1.